Exhibit 10.4

EXECUTION VERSION

FOURTH Amendment to Master Repurchase and securities contract Agreement

 

This FOURTH Amendment to Master Repurchase and Securities Contract Agreement
(this “Amendment”), dated as of February 14, 2018, is by and between MORGAN
STANLEY BANK, N.A., a national banking association, as buyer (“Buyer”), and TPG
RE FINANCE 12, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands with registered number 301503, as seller
(“Seller”).  

 

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement, dated as of May 4, 2016, as amended by that
certain First Amendment to Master Repurchase and Securities Contract Agreement,
dated as of February 10, 2017, as amended by that certain Second Amendment to
Master Repurchase and Securities Contract Agreement, dated as of July 21, 2017,
and as amended by that certain Third Amendment to Master Repurchase and
Securities Contract Agreement, dated as of December 27, 2017 (as the same has
been or may be further amended, modified and/or restated from time to time, the
“Master Repurchase Agreement”); and

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

1.Amendments to Master Repurchase Agreement.  The Master Repurchase Agreement is
hereby amended as follows:

(a)The definition of “Defaulted Asset” in Article 2 of the Master Repurchase
Agreement is hereby modified by (1) deleting the word “or” contained at the end
of clause (vi) thereof, and replacing it with a comma, (2) deleting the period
at the end of clause (vii) thereof, and replacing it with the phrase “; or
(viii) such Purchased Asset has gone into special servicing, however so defined
in any servicing, or pooling and servicing, agreement related to a
securitization or similar transaction; provided that with respect to any
Participation Interest, in addition to the foregoing such Participation Interest
will also be considered a Defaulted Asset to the extent that the related
Mortgage Loan would be considered a Defaulted Asset as described in this
definition.”

2.Conditions Precedent to Amendment.  The effectiveness of this Amendment is
subject to the following:

(a)This Amendment shall be duly executed and delivered by Seller and Buyer; and

(b)Payment by Seller of the actual costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to Buyer, incurred by
Buyer in connection with this Amendment and the transactions contemplated
hereby.

3.Seller Representations.  Seller hereby represents and warrants that:

(a)no Default, Event of Default or Margin Deficit exists, and no Default, Event
of Default or Margin Deficit will occur as a result of the execution, delivery
and performance by Seller of this Amendment; and

 

--------------------------------------------------------------------------------

 

(b)all representations and warranties contained in the Master Repurchase
Agreement are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to such date and
approved by Buyer).

4.Defined Terms.  Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Master Repurchase Agreement.

5.Continuing Effect; Reaffirmation of Guaranty.  As amended by this Amendment,
all terms, covenants and provisions of the Master Repurchase Agreement are
ratified and confirmed and shall remain in full force and effect.  In addition,
any and all guaranties and indemnities for the benefit of Buyer (including,
without limitation, the Guaranty) and agreements subordinating rights and liens
to the rights and liens of Buyer, are hereby ratified and confirmed and shall
not be released, diminished, impaired, reduced or adversely affected by this
Amendment, and each party indemnifying Buyer, and each party subordinating any
right or lien to the rights and liens of Buyer, hereby consents, acknowledges
and agrees to the modifications set forth in this Amendment and waives any
common law, equitable, statutory or other rights which such party might
otherwise have as a result of or in connection with this Amendment.

6.Binding Effect; No Partnership; Counterparts.  The provisions of the Master
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto.  For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.

7.Further Agreements.   Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

8.Governing Law.  The provisions of Section 18 of the Master Repurchase
Agreement are incorporated herein by reference.

9.Headings.  The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

10.References to Transaction Documents.  All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.

[NO FURTHER TEXT ON THIS PAGE]

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

BUYER:


MORGAN STANLEY BANK, N.A., a national banking association


By:

/s/ Anthony Preisano

 

Name: Anthony Preisano

 

Title: Authorized Signatory




Signature Page to Fourth Amendment to Master Repurchase and Securities Contract
Agreement

 

3

--------------------------------------------------------------------------------

 



SELLER:


TPG RE FINANCE 12, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands



By:

/s/ Matthew J. Coleman

 

Name: Matthew J. Coleman

 

Title: Vice President, Transactions

 

Signature Page to Fourth Amendment to Master Repurchase and Securities Contract
Agreement

 

4

--------------------------------------------------------------------------------

 

The undersigned hereby acknowledges the execution of the Amendment and agrees
that the Guaranty and agreements therein subordinating rights and liens to the
rights and liens of Buyer, are hereby ratified and confirmed and shall not be
released, diminished, impaired, reduced or adversely affected by this Amendment,
and each party indemnifying Buyer therein, and each party subordinating any
right or lien to the rights and liens of Buyer, therein, hereby acknowledges the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment.  In addition, the undersigned reaffirms
its obligations under the Guaranty and agrees that its obligations under the
Guaranty shall remain in full force and effect and apply to the additional
components referenced in this Amendment.

 

 

GUARANTOR:

 

TPG RE Finance Trust Holdco, LLC, a Delaware limited liability company

By:

/s/ Matthew J. Coleman

 

Name: Matthew J. Coleman

 

Title: Vice President, Transactions

 

Signature Page to Fourth Amendment to Master Repurchase and Securities Contract
Agreement

 

5